Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-6,15,19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Venk et al (PG Pub 20160327223 A1), a reference cited by Applicants, Marcus (PG Pub 2002/0110000 A1), and Chiu et al (PG Pub 2001/0010449).
Regarding claim 1, Venk teaches a flexible light strip comprising: multiple solid state lighting units (LEDs “L”, figs. 22-24); and a flexible carrier (121) that comprises multiple buffer areas (122) between adjacent solid state lighting units of the multiple solid state lighting units, each of the multiple buffer areas extending along a width (fig. 21) of the flexible carrier from one edge to an opposite edge of the flexible carrier and adapted to be compressed and expanded (figs. 22 and 23).  
Venk does not show in the drawings conductive rails attached and electrically coupled to the multiple solid state lighting units.
In the same field of endeavor, Marcus teaches conductive rails (5 and 6, fig. 1) attached and electrically coupled to the multiple solid state lighting units (fig. 1), for the known benefit of providing power to the solid state lightning units.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include conductive rails attached and electrically coupled to the 
Venk does not teach which surface is a primary light-emission surface.
In the same field of endeavor, Chiu teaches a solid state lighting unit comprising a primary light-emission surface (upper surface of 302, fig. 3) and a bottom surface opposite the primary light-emission surface (lower surface of 306/308a/314), and the solid state lighting unit being oriented with the primary light-emission surface facing away from a first surface (upper surface of 310) of the carrier, for the benefit of increasing light output (paragraph [0010]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the multiple solid state lighting units to comprise a primary light-emission surface and a bottom surface opposite the primary light-emission surface;, each of the multiple solid state lighting units be oriented with the primary light-emission surface facing away from a first surface of the flexible carrier, for the benefit of increasing light output.
Venk does not teach the flexible carrier is bendable along a bending axis perpendicular to the first surface of the flexible carrier.
Venk teaches the device to be “light weight” and “flexible” (paragraph [0164]) and to be made of plastic (paragraph [0054])—Applicant’s device is also made of plastic (paragraph [0004], PG Pub of the current application).  Furthermore, Venk teaches flexibility of the device allow the user to bend the device into the shape he/she desires (paragraphs [0163][0164]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the flexible carrier bendable along a bending axis perpendicular to the first surface of the flexible carrier for the benefit of allowing user more design flexibility to shape the device into the shape he/she desires.
Regarding claim 2, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple solid state lighting units is adjacent at least one of the buffer areas along a length of the light strip (figs. 22 to 24).  
Regarding claim 3, Venk teaches the light strip as claimed in claim 1, wherein each of the multiple buffer areas is shaped as a buckling area (bendable, figs. 23 and 24).  
Regarding claim 4, Venk teaches the light strip as claimed in claim 3, wherein a maximum height of each of the multiple buffer areas above an area of the flexible carrier between adjacent buffer areas of the multiple buffer areas defines a maximum -2- 6848120.1Applicant: LUMILEDS LLC Application No.: 16/647,332 local bending angle for the light strip relative to a linear shape of the light strip when non-bended (fig. 24).  
Regarding claim 5, Venk teaches the light strip as claimed in claim 3, wherein each of the multiple buffer areas is shaped as a gable roof comprising two roof sections sloping in opposite directions and located such that highest edges meet to form a roof ridge (figs. 23 and 24).  
Regarding claim 6, Venk teaches the light strip as claimed in claim 1, wherein at least the multiple buffer areas are made of a ductile material (plastic, paragraph [0054] that springs back, paragraph [0069]).
Regarding claim 15, Venk does not teach a roof angle at the roof ridge is 90 degrees in a non-bended state of the light strip along a length of the light strip.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 degrees, in a non-bended state of the light strip along a length of the light strip, for the benefit of broadening the application field of the device (paragraph [0007]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a roof angle at the roof ridge to be any degree, including 90 degrees, in a non-bended state of the light strip along a length of the light strip, for the benefit of broadening the application field of the device.
The phrase “non-bended state” does not seem to mean “never has been bent”.  Paragraph [0022] of the application PG Pub teaches “a roof angle at the roof ridge provided by the two roof sections is essentially 90 degree in a non-bended state of the light strip along its length. This will ensure a symmetric bending of the flexible foil since this roof angle is present at the middle of the width of the flexible foil when being bended.”  Also, claim 5, from which claim 15 depends, teaches the roof angle is “shaped”.  Thus, “non-bended state” is understood to mean a force, such as bending, is used form the claimed device into the “non-bended state”.  Although Venk teaches bending the device into the roof angle, it reads on the current claim in view of the specification.  “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.” In re Bond
Regarding claim 19, Marcus teaches the conductive rails comprise two conductive rails (5 and 6, fig. 1).  
Regarding claim 20, Marcus teaches therein one of the two conductive rails defines the one edge of the flexible carrier and the other one of the two conductive rails defines opposite edge of the flexible carrier (fig. 4).  
Regarding claim 21, Marcus does not teach the two conductive rails are configured for coupling to receive a drive current for the multiple solid state lighting units.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to configure the two conductive rails for coupling to receive a drive current, as well as a drive voltage, for the multiple solid state lighting units, for the known benefit of powering the solid state lighting units with either current or voltage. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 regarding “a primary light-emission surface” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/22/21 regarding features “the flexible carrier is bendable along a bending axis perpendicular to the first surface of the flexible carrier” (page 10, remarks) in claim 1 and features in claim 15 (fourth paragraph, remarks) have been fully considered but they are not persuasive.  See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899